United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1125
                        ___________________________

                               Steven Anthony Sera

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                 Greg Harmon; James Gibson; Jeremy Andrews

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                         Submitted: September 23, 2013
                            Filed: October 4, 2013
                                [Unpublished]
                                ____________

Before MURPHY, COLLOTON, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

      Arkansas inmate Steven Sera brought a 42 U.S.C. § 1983 action alleging that
defendants violated his rights under the First Amendment when they denied him a
publication that had been sent to him from outside the prison.1 The district court2
granted defendants’ motion for summary judgment, concluding that they were entitled
to qualified immunity. Sera appeals. Having carefully reviewed the record de novo
and considered Sera’s arguments for reversal, we agree with the district court’s
reasons for granting summary judgment to defendants on the claim. See Thornburgh
v. Abbott, 490 U.S. 401, 414-19 (1989); Winslow v. Smith, 696 F.3d 716, 730-31 (8th
Cir. 2012) (standard of review); Murphy v. Mo. Dep’t of Corr., 372 F.3d 979, 983,
986 (8th Cir. 2004) (appellate court conducts independent review of evidence to
determine whether there has been exaggerated response to concerns of prison, but
accords great deference to judgment and expertise of prison officials, particularly on
decisions implicating institutional security).

      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




      1
       Sera raised other claims in his complaint, but in his appellate brief, he does not
contest their disposition. See Griffith v. City of Des Moines, 387 F.3d 733, 739 (8th
Cir. 2004) (claims not briefed on appeal are deemed abandoned).
      2
        The Honorable Joe J. Volpe, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-